Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 21 recites:
21. (New) A method comprising, by one or more computing devices: accessing an image comprising at least a portion of a hand of a user of a head-mounted display; generating, from the image, a planar representation of the hand defined in an artificial reality environment and a height map associated with the planar representation; determining, on a per-pixel basis, a first portion of the planar representation that is closer than a first portion of a virtual object to a viewpoint and a second portion of the planar representation that is farther than a second portion of the virtual object from the viewpoint based on the height map and the virtual object, the virtual object being held in the hand of the user; and rendering a display image from the viewpoint for display, the display image comprising a first set of pixels corresponding to the first portion of the planar representation and a second set of pixels corresponding to the second portion of the virtual object.
	Applicant’s fig. 5 discloses:

    PNG
    media_image1.png
    964
    720
    media_image1.png
    Greyscale

	The cited prior art does not disclose or make obvious “determining, on a per-pixel basis, a first portion of the planar representation that is closer than a first portion of a virtual object to a viewpoint and a second portion of the planar representation that is farther than a second portion of the virtual object from the viewpoint based on the height map and the virtual object” in the context of claim 21. 
	Baumbach considers a planar representation of a hand such as an occlusion texture: “If the exact orientation and location of the hand and/or arm of the user 120 are known, then the gameplay engine can modify the black texture” (¶ 61).  Baumbach does not consider a pixel by pixel comparison with a height map to determine visibility based on the planar representation.
	Sawhney discloses a planar image and height map (See Fig. 8):

    PNG
    media_image2.png
    562
    519
    media_image2.png
    Greyscale

	However Sawhney discloses in ¶ 77: “FIG. 8 shows an example image frame 800 including a plurality of pixels 802 that each specify a depth value of that pixel. Image frame 800 captures hand 104 of instructor 102 (FIGS. 1A-1C), which, by virtue of being closer to the image sensor that captured the image frame, has corresponding pixels with substantially lesser depth than pixels that correspond to the background environment. For example, a hand pixel 804 has a depth value of 15, whereas a non-hand pixel 806 has a depth value of 85. In this way, a set of hand pixels correspond to hand 104 may be identified and segmented from non-hand pixels. As illustrated by the example shown in FIG. 8, segmentation engine 628 may perform hand segmentation based on depth values for each frame having depth data in a sequence of such frames.”
	Because hand segmentation is performed based on depth, Sawhney teaches away from a planar representation of a hand used to perform visibility testing.
	Nanni considers a planar representation of a hand (See Fig. 2c) and uses the planar representation for depth testing (See Fig. 2d):

    PNG
    media_image3.png
    643
    676
    media_image3.png
    Greyscale

	However, Nanni does not consider using the planar representation to depth test a virtual object.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M GRAY whose telephone number is (571)272-4582.  The examiner can normally be reached on Monday through Friday, 9:00am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN M GRAY/Primary Examiner, Art Unit 2611